Case: 16-41637      Document: 00514278360         Page: 1    Date Filed: 12/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-41637                                  FILED
                                  Summary Calendar                        December 19, 2017
                                                                             Lyle W. Cayce
ANSON CHI,
                                                                                  Clerk


                                                 Plaintiff-Appellant

v.

ANDREW STOVER, Assistant United States Attorney; GLENN ROQUE-
JACKSON, Assistant United States Attorney; JOHN M. BALES, United
States Attorney; GARLAND DON CARDWELL, Standby Counsel; RICHARD
A. SCHELL, Judge; JAMES DANIEL WOFFORD; THOMAS SPARKS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:16-CV-317


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Anson Chi, federal prisoner # 44588-177, filed a civil rights complaint
pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971), alleging that the United States district judge, the United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41637     Document: 00514278360     Page: 2   Date Filed: 12/19/2017


                                  No. 16-41637

States Attorney, two Assistant United States Attorneys, federal agents, and
standby counsel in his criminal proceedings conspired to use false evidence
against him to obtain his unconstitutional guilty plea.       The district court
dismissed Chi’s complaint under 28 U.S.C. § 1915A(b)(1) as frivolous and for
failure to state a claim after concluding that Chi’s claims were barred by Heck
v. Humphrey, 512 U.S. 477 (1994).
      Our review of the dismissal is de novo. Green v. Atkinson, 623 F.3d 278,
279-80 (5th Cir. 2010). Success on Chi’s present claims would clearly “render
[his] conviction [and] sentence invalid.” Heck, 512 U.S. at 486. As Chi’s
criminal appeal is pending before this court, he has failed to make the requisite
showing “that the conviction or sentence has been reversed on direct appeal,
expunged by executive order, declared invalid by a state tribunal authorized to
make such determination, or called into question by a federal court’s issuance
of a writ of habeas corpus.” Id. at 486-87. Thus, his complaint is legally
frivolous. See Hamilton v. Lyons, 74 F.3d 99, 103 (5th Cir. 1996). The district
court’s judgment is AFFIRMED.
      We previously imposed the 28 U.S.C. § 1915(g) bar against Chi because
he had accumulated three strikes. Chi v. Doe, 690 F. App’x 293, 294 (5th Cir.
2017). Chi is REMINDED that he is barred from proceeding IFP in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).




                                        2